DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 9/24/2020 have been considered by the examiner

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zagajac (US 20200193811)

	Regarding claim 1, Zagajac teaches a control system for resolving a standoff by a vehicle, comprising: one or more processors; a memory communicably coupled to the one or more processors (Zagajac [0037] “The telematics controller 302 may include one or more processors 304 configured to perform instructions, commands, and other routines in support of the processes described herein. Such instructions, and other data may be maintained in a non-volatile manner using a variety of types of computer-readable storage medium 306. The data may be loaded from the storage medium 306 into a memory 308 to be accessed by the processor(s) 304”.) and storing: a control module including instructions that when executed by the one or more processors cause the one or more processors to: generate a happens-before relationship that explains events between the vehicle and other vehicles before the standoff, (Zagajac [0018] “the system may store vehicle movements, vehicle status, and environmental sensor data synchronized with the roadway ownership assignments, see also Zagajac [0019] “In addition to providing order for the user of shared roadway assets, the ledger data may be used to provide a forensic ability to play back the movement of the traffic”. This highlights how the system in the prior art may generate evidence of events that occur before a standoff.) wherein the standoff is a dispute for a right of way between the vehicle and the other vehicles; (see Zagajac, fig 1, item 106 that depicts a contested roadway area between two vehicle in a dispute for the right of way, see also Zagajac [0028] “A conflict exists whenever there is an imminent concurrent access to a shared asset 206 by two or more traffic participants 204. This highlights a conflict/standoff between) and an analysis module including instructions that when executed by the one or more processors cause the one or more processors to: identify the standoff using a causality relationship analysis according to the happens-before relationship; (Zagajac [0029] “A conflict detector 210 is a hardware or software element that detects conflicts based on the current and intended future path of the traffic participants 204. The conflict detector 210 observes the state of the shared asset 206, and if a conflict is detected, the conflict detector 210 creates a conflict element 208”. See also Zagajac [0035] “if an incident occurs between traffic participants 204, the forensic agent entity 224 may utilize the ledger 218 to reconstruct the timeline surrounding the incident”. This highlights the how the system may be able to identify a standoff not only by using the intended future path but also the data that happens before the standoff”.) generate a mitigation plan for the standoff that forms standoff solutions in association with the standoff being similar to a prior standoff; (Zagajac [0031] “A traffic controller 214 directs the flow of traffic participants 204 across shared assets 206 as directed by the conflict resolver 212”.) and resolve the standoff by causing vehicle maneuvers associated with the vehicle according to the standoff solutions. (Zagajac [0030] “A traffic controller 214 directs the flow of traffic participants 204 across shared assets 206 as directed by the conflict resolver 212. See also Zagajac [0047] “The traffic control application 330 may further include instructions to cause the telematics controller 302 to utilize the map data 342 to identify routes for the vehicle 102. As an example, the traffic control application 330 may be configured to identify a path along the road segments of the map data 342 from a current vehicle 102 location (or user-specified start location) to a location the driver wishes to reach”.) 

	Regarding claim 2, Zagajac teaches the control system of claim 1, wherein the analysis module includes instructions to identify the standoff further including instructions to communicate other solutions for additional causality relationship analysis associated with tasks completed with the other vehicles using a vehicular micro-cloud for the standoff. (Zagajac [0050] “The traffic control application 330 may additionally include instructions to facilitate communication between the vehicles 102 and other vehicles 102. In an example, the traffic control application 330 may allow the vehicles 102 to communicate with one another over the communications network 312, or directly via the V2V transceiver 318. See also Zagajac [0056] “The traffic application 330 may include instructions that cause the vehicle 102 to perform the role of conflict detector 210. A conflict in this instance may refer to concurrent use of a shared asset 206, such as a contested roadway area 106. In an example, each of the connected vehicles 102 may independently calculate a potential for conflict”.)

Regarding claims 9-10, the claims are directed toward a non-transitory computer-readable medium that is configured to the system as claimed in claims 1-2. The cited portions of Zagajac used in the rejection of claims 1-2 disclose where the system performs the claimed method similar to the non-transitory computer-readable medium as cited in claims 9-10. Therefore claim 9-10 are rejected under the same rational as claims 1-2.

Regarding claims 13-14, the claims are directed toward a method that is configured to the system as claimed in claims 1-2. The cited portions of Zagajac used in the rejection of claims 1-2 disclose where the system performs the claimed method as cited in claims 13-14. Therefore claims 13-14 are rejected under the same rational as claims 1-2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 11-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac (US 20200193811) in view of Gutierrez (US 20200023842)

Regarding claim 3, Zagajac teaches the control system of claim 1, wherein the analysis module includes instructions to generate the mitigation plan further including instructions to create a tree having adaptive steps of vehicle actions performed in association with the vehicle maneuvers to form the standoff solutions. (Zagajac [0070] “Each transaction results in a set of asset key-value pairs that are committed to the ledger 218 updates in the form of creates, updates, or deletes to the information of the ledger 218. The ledger 218 includes a list of transactions as well as a state database to maintain a current world state”, see also Zagajac [0056] “The traffic application 330 may include instructions that cause the vehicle 102 to perform the role of conflict detector 210. A conflict in this instance may refer to concurrent use of a shared asset 206, such as a contested roadway area 106”.) 

Zagajac does not specifically teach the system using a machine learning model to form the standoff solutions. 

However, Gutierrez discloses a system that when responsive to the determined likelihood of the predicted trajectory, provides information associated with the predicted trajectory to a vehicle to warn the vehicle of a potential collision with the pedestrian. The system uses machine learning functionality using a machine learning model to form the standoff solutions. (Gutierrez [0098] “a path planner 1342 may utilize these inputs and one or more machine learning models to determine probabilities of various events within a driving environment to determine effective real-time plans to act within the environment”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Zagajac with the learnings from Gutierrez to benefit from the efficiency gained with the machine learning functionality and the cost function aspect using reinforcement learning to find a solution that minimizes the cost function and improves the system.

	Regarding claim 4, Zagajac as modified by Gutierrez teaches the control system of claim 3, wherein the analysis module further includes instructions to update the tree upon completion of respective ones of the vehicle actions and communicating the tree to the other vehicles to resolve the standoff. (Zagajac [0060] “The conflict resolution may be initialized with the local conflict event data which specifies the predicted time and place of the conflict point. To resolve the conflict, a communication-based dynamic traffic control system may be initiated. The resolution process may consist of a sequence of assigning locks, defined as ownership of a contested area to each vehicle 102 requesting access, one vehicle 102 at a time, according to a prioritization algorithm that ensures cooperative understanding of the locks through communication”. See also Zagajac [0061] “Responsive to the vehicle 102 having cleared the contested roadway area 106, the lock is released and ownership of the contested roadway area 106 is assigned to the next vehicle 102, as determined by the prioritization algorithm of the traffic application 330.)

	Regarding claim 5, Zagajac as modified by Gutierrez teaches the control system of claim 1, wherein the analysis module further includes instructions to adapt the standoff solutions using a machine learning model according to vehicle actions rejected for the prior standoff to identify additional solutions to resolve the standoff. (Gutierrez [0094] “a data collection module 1334 may be provided with logic to determine sources from which data is to be collected (e.g., for inputs in the training or use of various machine learning models 1356 used by the vehicle)

Regarding claim 6, Zagajac as modified by Gutierrez teaches the control system of claim 1, wherein the analysis module further includes instructions to analyze vehicle actions associated with the standoff solutions using a reinforcement learning model that rewards a vehicle action and provides a next vehicle action to resolve the standoff. (Gutierrez [0109] “Reinforcement learning models may be given positive or negative feedback to improve accuracy. A reinforcement learning model may attempt to maximize one or more objectives/rewards”. See also Gutierrez [0047] “the cost function used during path refinement may comprise a weighted sum of optimization objectives learned from historical data. In some embodiments, the cost function may be obtained by methods such as inverse optimal control or inverse reinforcement learning”.)

Regarding claim 7, Zagajac as modified by Gutierrez teaches the control system of claim 1, wherein the analysis module further includes instructions to detect the standoff associated with the other vehicles using crowd-sourced data from a connected vehicle network to reduce a time to resolve the standoff. (Zagajac [0056] “The traffic application 330 may include instructions that cause the vehicle 102 to perform the role of conflict detector 210. A conflict in this instance may refer to concurrent use of a shared asset 206, such as a contested roadway area 106. In an example, each of the connected vehicles 102 may independently calculate a potential for conflict by continuously evaluating future paths of all nearby vehicles 102 via the traffic application 330. Accordingly, as multiple vehicles 102 concurrently identify the conflict, the conflict detector 210 functionality may be implemented in part by each vehicle 102, without a central authority”.)

Regarding claim 8, Zagajac as modified by Gutierrez teaches the control system of claim 1, wherein the analysis module further includes instructions to collect additional data from the other vehicles, connected devices, an edge server, or a cloud server associated with a connected vehicle network on a condition that the standoff is unresolved and instructions to update a database with the standoff solutions according to the additional data. (Zagajac [0092] “system elements may be implemented as computer-readable instructions (e.g., software) on one or more computing devices (e.g., servers, personal computers, etc”.)

Regarding claims 11-12, the claims are directed toward a non-transitory computer-readable medium that is configured to the system as claimed in claims 3-4. The cited portions of Zagajac used in the rejection of claims 3-4 disclose where the system performs the claimed method similar to the non-transitory computer-readable medium as cited in claims 11-12. Therefore claim 11-12 are rejected under the same rational as claims 3-4.

Regarding claims 15-20, the claims are directed toward a method that is configured to the system as claimed in claims 3-8. The cited portions of Zagajac used in the rejection of claims 3-8 disclose where the system performs the claimed method as cited in claims 15-20. Therefore claims 15-20 are rejected under the same rational as claims 3-8.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward systems and methods for vehicles resolving a standoff.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661